Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
INFORMATION CONCERNING RESPONSES
Allowable Subject Matter

Claims 1-3 and 5-20 are allowed:
The following is an examiner’s statement of reason for allowance: Applicant's arguments filed on July 20, 2021, in response to the office action mailed on May 14, 2021, have been fully considered and are persuasive. In particular, none of the prior arts of record discloses, alone or in combination, a storage device (as in a single standalone device/peripheral) that is configured to operate operates in a non-volatile memory express (NVMe) mode and an NVMe over fabrics (NVMe-oF) mode based on a status of a signal at a pin of the second interface based on instructions received from a host device.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUDING REMARKS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779.  The examiner can normally be reached on Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY W YU/Examiner, Art Unit 2181                                                                                                                                                                                                        September 8, 2021

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181